DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 1/28/2022 is acknowledged.  Applicant has made the following election without traverse. 

    PNG
    media_image1.png
    59
    635
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    142
    648
    media_image2.png
    Greyscale

It is noted that Applicant’s election is non-responsive as to the following aspects” 1) the election of species of neurological disorder did not designate a single neurological disorder, since a neurodegenerative disorder is not a species, but a genus of disorders (e.g. Alzheimer’s disease, Parkinson’s disease, stroke, amyotrophic lateral sclerosis, Tourette’s syndrome, multiple sclerosis, etc.); 2) the designation of claims reading on the elected species is incorrect, since at least claims 9 and 10 read on other species of a compound.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 11, 12 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the R2 limitation as follows:

    PNG
    media_image3.png
    57
    640
    media_image3.png
    Greyscale

The limitation is vague and indefinite, because the chain cannot both be isoprenoid, and have the stated number of carbon atoms of 1 to 19, since an isopretinoid chain alone cannot have less than 5 C atoms.  Namely, isoprene, or 2-methyl-1,3-butadiene, has the formula CH2=C(CH3)−CH=CH2.
5 to 19 carbon atoms.”
Claim 1 recites both administering to “an individual” in line 2, and “an individual in need of same” in line 9.  It is unclear why there are two references, why they are different, why the latter is not designated with “the” in view of antecedent basis, and what “in need of same” means.  
In the interest of compact prosecution the Examiner interprets the claim as directed to “an individual in need thereof” in line 2, and with the limitation “an individual in need of same” in line 9 as deleted.
Claim 3 recites the limitation as to R2:

    PNG
    media_image4.png
    303
    629
    media_image4.png
    Greyscale

It is unclear what this “optionally further esterification” is in reference to.  Is it meant “, which is with optionally further esterified, ” instead?
Claim 12 is vague and indefinite, because there is no antecedent basis for the limitation “the lactate secretion”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 11, 12 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing lactate secretion from brain cells, does not reasonably provide enablement for preventing and/or treating a neurological disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1, 2) The nature of the invention and the breadth of the claims 
The nature of the invention relates to:

    PNG
    media_image5.png
    268
    658
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    133
    640
    media_image6.png
    Greyscale
 
The claims are very broad. Applicant is purporting a method for the prevention and treatment of any and every neurological disorder with the claimed compounds of formula (Ia).  Applicant’s specification further indicates that the specter of neurological disorders is extremely broad, and of highly diverse pathology and treatment means:

    PNG
    media_image7.png
    556
    632
    media_image7.png
    Greyscale

(3, 4) The state of the prior art and predictability and unpredictability of the art
It is widely known in the art that neurological disorders, to include neurodegenerative disorders, i.e. stroke or Alzheimer’s disease, cannot be prevented.  The art further indicates that the known means of treatment target highly different pathologies, which generally do not overlap from one neurological disorder to the next, i.e. the dopaminergic system in Parkinson’s disease, versus the serotonergic system in depression, versus viral pathology in meningitis, etc.  Thus, the prior art clearly indicates that neurological disorders are highly diverse, and that not a single silver bullet has been found, which can target all of them, or even just the neurodegenerative genus of them.
(5) The relative skill of those in the art
The relative level of skill possessed by one of ordinary skill in the art of pharmaceutical compositions and methods of disease treatment is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess a Ph.D. or M.D. in a scientific discipline such as medicinal chemistry, biochemistry, pharmacology, biology or the like. 
(6, 7, 8) The amount of direction or guidance presented; the presence or absence of working examples; and the quantity of experimentation necessary.
The specification provides examples solely assessing lactate release of brain cells in vitro.  The specification fails to provide any scientific data and working embodiments whatsoever with respect to a method for prevention and treatment of any and every neurological disorder.  As indicated above, no further evidence as to such methods is known from the literature either.  As such, one of skill in the art would need to conduct undue experimentation to test if any such method exists. 
Genentech states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”  Genentech v. Novo Nordisk, 108 F.3d 1361, 1366 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2013/059606 A1 to Draper et al. (“Draper”, of record).
Draper discloses a method of treating a muscle disease in a mammal, to include motor neuron diseases such as the neurodegenerative diseases amyotrophic lateral sclerosis, spinal muscular atrophy, and spinal bulbar muscular atrophy, by administering an isoprenoid antibiotic of formula (1), claim 10,

    PNG
    media_image8.png
    192
    330
    media_image8.png
    Greyscale

to specifically include ascochlorin. (claims 2, 5, 10, 14).
Draper also discloses compositions comprising these compounds in vehicle (e.g. p.4, l..27-28, p.18, l.6).
Although the mechanism of claims 11 and 12 is not explicitly disclosed in Draper, this is an intrinsic property of the claimed compounds, e.g. ascochlorin, which are the same as in the present invention.  Stated differently, since the same compound(s) is/ are administered in a patient with the same disease, it will achieve the same effect of promoting lactate secretion.

Claims 1-3, 6-8, 11, 12 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006 213644 A to Yuncha et al. (“Yuncha”, of record by Applicant in Japanese, and with automatic translation added by the Examiner).
Yuncha discloses ascochlorin and derivatives thereof of formula (I) or (II)

    PNG
    media_image9.png
    417
    555
    media_image9.png
    Greyscale

as defined in claims 1-2 of Yuncha, for use in preventing or treating diseases such as e.g. multiple sclerosis, retinopathy, neurogenic disease, meningitis, epilepsy,
ischemic nervous system disorders, Alzheimer's disease (claim 5), in a patient (specification, p. 5).
Although the mechanism of claims 11 and 12 is not explicitly disclosed in Yuncha, this is an intrinsic property of the claimed compounds, e.g. ascochlorin, which are the same as in the present invention.  Stated differently, since the same compound(s) is/ are administered in a patient with the same disease, it will achieve the same effect of promoting lactate secretion.

Claims 1-3, 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al., "Discovery of a new structural class of Competitive hDHODH inhibitors with in vitro and in vivo anti-inflammatory, immunosuppressive effect", European J. of Pharmacology, vol. 791, 3 September 2016, pages 205-212 (“Shen”, of record).
Shen discloses ascochlorin and derivatives thereof (p.206 fig.1), as
competitive hDHODH inhibitors useful for the treatment or prevention in humans of e.g.
multiple sclerosis- a neurodegenerative disease (Abstract, p.205 col.2).
	Although the mechanism of claims 11 and 12 is not explicitly disclosed in Shen, this is an intrinsic property of the claimed compounds, e.g. ascochlorin, which are the same as in the present invention.  Stated differently, since the same compound(s) is/ are administered in a patient with the same disease, it will achieve the same effect of promoting lactate secretion.


Other relevant art

	The Examiner also makes of record the following cumulative art over which no rejections were made because of its cumulative nature.

EP 1 142 870 A1 to Tamura et al. (“Tamura”, of record)
Tamura discloses ascochlorin and derivatives thereof of formula (I) as defined on
page 34

    PNG
    media_image10.png
    85
    182
    media_image10.png
    Greyscale

 and e.g. compound 3 where R4 is Br, compound 1, compound 6, compound 2 ( p.34) , compound 22 (p.35), for the treatment or prevention of diseases such as e.g. diabetic neuropathy, diabetic retinopathy (paragraph [0032], [0044]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627